DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed July 26, 2022 have been fully considered and are discussed 
individually below. 
Applicant argues the rejection of claim 1 on pg. 8:

    PNG
    media_image1.png
    266
    629
    media_image1.png
    Greyscale

In response, the examiner finds the arguments persuasive.  Hillo in view of Mess is not relied upon as disclosing the amended claim language of “repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a regular pressure measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line” and “when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US 2018/0031142 A1 to Hillo and JP 2004144641 A to Sakai et al.  
Applicant argues the rejection of claim 1 on pg. 8:

    PNG
    media_image2.png
    248
    625
    media_image2.png
    Greyscale

	In response to Hillo in view of Mess disclosing “repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a regular pressure measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line”, the examiner finds the arguments persuasive in that Hillo in view of Mess is not relied upon as disclosing amended claim language.  
In response to the argument that Hillo in view of Mess does not disclose “continuously measuring the pressure” the examiner respectfully disagrees.  In regards to Hillo as applied to claim 1, the applicant provided disclosure states on pg. 17, lines 10-15 that a pressure measurement of a gas passing through the gas meter may be obtained (202) (e.g., automatically repeatedly obtained) at a regular pressure measurement interval and/or time”.  One of ordinary skill in the art would construe a measurement taken during an automatic repetition as synonymous with a continuous measurement.  Furthermore, a continuous pressure measurement does not preclude an extra pressure measurement outside of a normal measurement time as these two are not mutually exclusive.  
Applicant argues the rejection of claim 1 on pg. 10:

    PNG
    media_image3.png
    108
    632
    media_image3.png
    Greyscale

	In response, the examiner notes that claim 1 as amended is presently rejected over Hillo in view of JP 2004144641 A to Sakai et al., and not Hillo in view of Mess.  Moreover, as discussed above, Hillo’s continuous measurement does not preclude an extra pressure measurement outside of a normal measurement time.
Applicant argues on pg. 10 that claims 3-4 and 13 are patentable over Hillo in view of Mess, in further view of Qiu cannot anticipate the beforementioned claims because Hillo in view of Mess cannot be relied upon as anticipating claim 1.  
Applicant argues on pg. 10 that claim 5 cannot be anticipated as a 35 U.S.C. 103 of Hillo in view of Mess, in further view of Sadamu because instant claim 1 is not anticipated by Hillo in view of Mess.  
Applicant argues on pgs. 10-11 that Slope (Wikipedia) does not remedy the issue with Hillo in view of Mess as applied to claim 6.
Applicant argues on pg. 11 that Monkowski does not remedy the issue with Hillo in view of Mess as applied to claims 7-9.
Applicant argues on pg. 11 that Hirsch does not remedy the issue with Hillo in view of Mess as applied to claims 10 and 12.
Applicant argues on pg. 11 that Monkowski and Slope do not remedy the issue with Hillo in view of Mess as applied to claim 14.  
Applicant argues on pg. 12 that claim 15 is patentable for at least the same reasons as claim 1.
Applicant argues on pg. 12 that Slope does not remedy the shortcomings of Hillo in view of Hirsch (and Mess) as applied to claim 15.
Applicant argues on pg. 12 that Monkowski does not remedy the shortcomings of Hillo in view of Hirsch (and Mess) as applied to claims 18-20.
	The examiner finds the applicant’s arguments persuasive in that Hillo in view of Mess is not relied upon as anticipating the amendments made by applicant to instant claim 1.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 4 discloses “a pressure sensor 
configured sense a measure”.  The examiner believes this to be a typographical error and recommends amending the claim language to “a pressure sensor configured to sense a measure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. 
(JP 2004144641 A), hereinafter Sakai.

	Regarding claim 1, Sakai discloses: A gas measuring system comprising:
	a flow rate sensor configured to sense a measure of flow rate of a gas passing through a gas line; (Sakai, e.g., see fig. 1 illustrating a flow rate sensor/ultrasonic propagation time measuring unit (20) comprised of ultrasonic sensors (22A) and (22B); see also para. [0032] disclosing an ultrasonic propagation time measuring unit (20) having ultrasonic sensors (22A) and (22B) for transmitting a predetermined ultrasonic wave to the gas in order to measure a flow rate of the gas flowing in the flow path (21)).
	a pressure sensor configured to sense a measure of pressure of the gas passing through the gas line; (Sakai, e.g., see fig. 1 illustrating pressure sensor (P) (92); and see also para. [0043] disclosing the pressure sensor (92) measures the pressure P of the gas flowing in the flow path (21)).
	a controller in communication with the flow rate sensor and the pressure sensor, wherein the controller is configured to: (Sakai, e.g., see fig. 1 illustrating the abnormality determination control circuit (40), wherein the illustration communicatively links the abnormality determination control circuit (40) to pressure sensor (P) (92)) and the ultrasonic propagation time measuring unit (20)).  
determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; (Sakai, e.g., see para. [0020] disclosing when the flow rate is not zero and is stable, the abnormality determination control means changes the shutoff valve in a direction to close from a fully open state to a predetermined opening degree.  When the pressure reduction of a predetermined amount or more does not occur, it is determined that an operation abnormality such as the valve body closing incompletely has occurred in the shutoff valve ; see para. [0021] disclosing if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that. Can be determined.  In other words, it can be determined that an abnormality has occurred in the operation of the shutoff valve).  
repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a regular pressure measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; and (Sakai, e.g., see para. [0021] disclosing “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow ratee at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas; examiner notes that it is at least implicit that pressure measurements are taken at a frequency, to mean repeatedly, during normal times, interpreted as a regular pressure measurement time schedule which are not considered abnormality events).
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time. (Sakai, e.g., see para. [0021] disclosing when control is performed to change the shut-off valve from the fully open state t the closed position to a predetermined opening degree, when the valve body of the shut-off valve is almost completely If the valve is left fully open without moving, there will be no increase in flow rate and no decrease in pressure (because neither increase in flow head nor decrease in pressure head will occur).  Is not detected.  Therefore, if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that.  Can be determined; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas.  It is desirable to increase the measurement accuracy of the measurement.  By doing so, it is possible to further increase the accuracy of the abnormality determination).  

	Regarding claim 11, Sakai discloses: A gas meter comprising:
	a flow rate sensor configured to sense a measure of flow rate of a gas passing through the gas meter; (Sakai, e.g., see fig. 1 illustrating a flow rate sensor/ultrasonic propagation time measuring unit (20) comprised of ultrasonic sensors (22A) and (22B); see also para. [0032] disclosing an ultrasonic propagation time measuring unit (20) having ultrasonic sensors (22A) and (22B) for transmitting a predetermined ultrasonic wave to the gas in order to measure a flow rate of the gas flowing in the flow path (21)).
	a pressure sensor configured sense a measure of pressure of the gas passing through the gas meter; (Sakai, e.g., see fig. 1 illustrating pressure sensor (P) (92); and see also para. [0043] disclosing the pressure sensor (92) measures the pressure P of the gas flowing in the flow path (21)).
	a controller in communication with the flow rate sensor and the pressure sensor, wherein the controller is configured to: (Sakai, e.g., see fig. 1 illustrating the abnormality determination control circuit (40), wherein the illustration communicatively links the abnormality determination control circuit (40) to pressure sensor (P) (92)) and the ultrasonic propagation time measuring unit (20)).  
determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; (Sakai, e.g., see para. [0020] disclosing when the flow rate is not zero and is stable, the abnormality determination control means changes the shutoff valve in a direction to close from a fully open state to a predetermined opening degree.  When the pressure reduction of a predetermined amount or more does not occur, it is determined that an operation abnormality such as the valve body closing incompletely has occurred in the shutoff valve ; see para. [0021] disclosing if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that. Can be determined.  In other words, it can be determined that an abnormality has occurred in the operation of the shutoff valve).  
obtain a pressure measurement of the measure of pressure of the gas passing through the gas meter at each of a plurality of regular pressure measurement times while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; (Sakai, e.g., see para. [0021] disclosing “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow ratee at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas; examiner notes that it is at least implicit that pressure measurements are taken at a frequency, to mean repeatedly, during normal times, interpreted as a regular pressure measurement time schedule which are not considered abnormality events).
		wherein
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets the one or more predetermined flow rate criteria, trigger an extra pressure measurement without waiting for a next regular pressure measurement time; and (Sakai, e.g., see para. [0021] disclosing when control is performed to change the shut-off valve from the fully open state t the closed position to a predetermined opening degree, when the valve body of the shut-off valve is almost completely If the valve is left fully open without moving, there will be no increase in flow rate and no decrease in pressure (because neither increase in flow head nor decrease in pressure head will occur).  Is not detected.  Therefore, if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that.  Can be determined; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas.  It is desirable to increase the measurement accuracy of the measurement.  By doing so, it is possible to further increase the accuracy of the abnormality determination).  
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not meet the one or more predetermined flow rate criteria, not triggering an extra pressure measurement. (Sakai, e.g., see para. [0021] disclosing the above-mentioned “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow rate at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hillo 
(US 2018/0031142 A1), hereinafter Hillo, in view of Sakai et al.

	Regarding claim 1, Hillo discloses: A gas measuring system comprising:
	a flow rate sensor configured to sense a measure of flow rate of a gas passing through a gas line; (Hillo, e.g., see figs. 6-7 and 16, and para. [0028] to flow sensor (74) attached to inlet pipe nipple
(90); wherein the flow sensor (74) may be set to a predetermined maximum flow rate which continuously
monitors and measures the flow rate; see also para. [0032] to flow meters allow users to monitor
consumption of gas or water, depending on the user's application; see also para. [0033] disclosing the
universal automated regulator valve of the present disclosure may be used in water and gas lines in
residential or commercial settings).
	a pressure sensor configured to sense a measure of pressure of the gas passing through the gas line; (Hillo, e.g., see figs. 1-4 and 6-7 to electrical pressure sensor(70), and para. [0023] to the
universal automated regulator valve (20) which is comprised of an electrical pressure sensor (70); see also
para. [0025] to the electrical pressure sensor (70) may be installed to the ball valve ( 40) and continuously
measures the fluid pressure; see also para. [0033] disclosing the universal automated regulator valve of
the present disclosure may be used in water and gas lines in residential or commercial settings). 
	a controller in communication with the flow rate sensor and the pressure sensor, wherein the controller is configured to: (Hillo, e.g., see figs. 2 and 8-11 to communication device (106), and para.
[0030] disclosing the communications device (106), which is connected to the pressure and flow sensor
( 104) and the ball valve controller ( 111) and allows for the remote monitoring and control of the pressure and flow parameters of the universal automated regulator valve (100)).
	Hillo is not relied upon as explicitly disclosing: determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line;
	repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a regular pressure measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; and
	when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time.
However, Sakai further discloses: determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; (Sakai, e.g., see para. [0020] disclosing when the flow rate is not zero and is stable, the abnormality determination control means changes the shutoff valve in a direction to close from a fully open state to a predetermined opening degree.  When the pressure reduction of a predetermined amount or more does not occur, it is determined that an operation abnormality such as the valve body closing incompletely has occurred in the shutoff valve ; see para. [0021] disclosing if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that. Can be determined.  In other words, it can be determined that an abnormality has occurred in the operation of the shutoff valve).  
repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a regular pressure measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; and (Sakai, e.g., see para. [0021] disclosing “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow ratee at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas; examiner notes that it is at least implicit that pressure measurements are taken at a frequency, to mean repeatedly, during normal times, interpreted as a regular pressure measurement time schedule which are not considered abnormality events).
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time. (Sakai, e.g., see para. [0021] disclosing when control is performed to change the shut-off valve from the fully open state t the closed position to a predetermined opening degree, when the valve body of the shut-off valve is almost completely If the valve is left fully open without moving, there will be no increase in flow rate and no decrease in pressure (because neither increase in flow head nor decrease in pressure head will occur).  Is not detected.  Therefore, if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that.  Can be determined; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas.  It is desirable to increase the measurement accuracy of the measurement.  By doing so, it is possible to further increase the accuracy of the abnormality determination).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo’s flow rate sensor, pressure sensor, and controller with Sakai’s determining when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate a potential pressure condition in the gas line; and when the flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time for at least the reasons that Sakai teaches the utilization of a control unit (23) via reception circuit (24) to measure the propagation of a predetermined frequency to measure the downstream side to the upstream side, which is alternatively repeated at a predetermined timing; e.g., see para. [0035].

	Regarding claim 2, Hillo in view of Sakai discloses: The gas measuring system of claim 1, wherein the controller is configured to cause a gas valve in the gas line to close when the measure of pressure of the gas passing through the gas line exceeds a predetermined pressure threshold. (Hillo, e.g., see para. [0025] disclosing a predetermined maximum pressure level, wherein in the case of the fluid pressure excess from the predetermined maximum pressure level, the electrical pressure sensor (70) is incited, which actuates a relay to energize electric motor (50) to turn the floating ball and ball valve ( 40) to closed; see also para. [0030] to the universal automated regulator valve (100) comprising ball valve (109), ball valve controller (111) and communications device (106), wherein the communications device (106) is a "Pinoccio device" for controlling the ball valve controller (111)).

Regarding claim 11, Hillo discloses: A gas meter comprising:
a flow rate sensor configured to sense a measure of flow rate of a gas passing through the gas meter; (Hillo, e.g., see figs. 6-7 and 16, and para. [0028] to flow sensor (74) attached to inlet pipe nipple
(90); wherein the flow sensor (74) may be set to a predetermined maximum flow rate which continuously
monitors and measures the flow rate; see also para. [0032] to flow meters allow users to monitor
consumption of gas or water, depending on the user's application; see also para. [0033] disclosing the
universal automated regulator valve of the present disclosure may be used in water and gas lines in
residential or commercial settings).
a pressure sensor configured sense a measure of pressure of the gas passing through the gas meter; (Hillo, e.g., see figs. 1-4 and 6-7 to electrical pressure sensor(70), and para. [0023] to the
universal automated regulator valve (20) which is comprised of an electrical pressure sensor (70); see also
para. [0025] to the electrical pressure sensor (70) may be installed to the ball valve ( 40) and continuously
measures the fluid pressure; see also para. [0033] disclosing the universal automated regulator valve of
the present disclosure may be used in water and gas lines in residential or commercial settings). 
a controller in communication with the flow rate sensor and the pressure sensor, wherein the controller is configured to: (Hillo, e.g., see figs. 2 and 8-11 to communication device (106), and para.
[0030] disclosing the communications device (106), which is connected to the pressure and flow sensor
( 104) and the ball valve controller ( 111) and allows for the remote monitoring and control of the pressure and flow parameters of the universal automated regulator valve (100)).
Hillo is not relied upon as explicitly disclosing: determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; 
obtain a pressure  measurement of the measure of pressure of the gas passing through the gas meter at each of a plurality of regular pressure measurement times while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; 
	wherein:
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets the one or more predetermined flow rate criteria, trigger an extra pressure measurement without waiting for a next regular pressure measurement time; and  
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not meet the one or more predetermined flow rate criteria, not triggering an extra pressure measurement.
However, Sakai further discloses: determine when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; (Sakai, e.g., see para. [0020] disclosing when the flow rate is not zero and is stable, the abnormality determination control means changes the shutoff valve in a direction to close from a fully open state to a predetermined opening degree.  When the pressure reduction of a predetermined amount or more does not occur, it is determined that an operation abnormality such as the valve body closing incompletely has occurred in the shutoff valve ; see para. [0021] disclosing if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that. Can be determined.  In other words, it can be determined that an abnormality has occurred in the operation of the shutoff valve).  
obtain a pressure  measurement of the measure of pressure of the gas passing through the gas meter at each of a plurality of regular pressure measurement times while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate the potential pressure condition in the gas line; (Sakai, e.g., see para. [0021] disclosing “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow ratee at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas; examiner notes that it is at least implicit that pressure measurements are taken at a frequency, to mean repeatedly, during normal times, interpreted as a regular pressure measurement time schedule which are not considered abnormality events).
	wherein:
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets the one or more predetermined flow rate criteria, trigger an extra pressure measurement without waiting for a next regular pressure measurement time; and (Sakai, e.g., see para. [0021] disclosing when control is performed to change the shut-off valve from the fully open state to the closed position to a predetermined opening degree, when the valve body of the shut-off valve is almost completely. If the valve is left fully open without moving, there will be no increase in flow rate and no decrease in pressure (because neither increase in flow head nor decrease in pressure head will occur).  Is not detected.  Therefore, if only a reduced pressure of less than a predetermined amount is detected in the pressure of the gas, or if no reduced pressure is detected, it is assumed that the valve body of the shut-off valve has hardly or completely moved from the fully opened state based on that.  Can be determined; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time, the pressure of the gas.  It is desirable to increase the measurement accuracy of the measurement.  By doing so, it is possible to further increase the accuracy of the abnormality determination).  
when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not meet the one or more predetermined flow rate criteria, not triggering an extra pressure measurement. (Sakai, e.g., see para. [0021] disclosing the above-mentioned “when the flow rate is not 0 but is stable” means that the gas to be measured has a so-called flow state (which is usually a forward flow from the upstream side to the downstream side.  Is common), and the fluctuation amount of the flow rate at that time is ignored in comparison with the fluctuation amount of the flow rate and the fluctuation amount of the pressure which are assumed to be caused by closing the valve body of the shut-off valve; see also para. [0023] disclosing when monitoring the pressure of the gas by the pressure measuring means, the sampling frequency of the pressure measurement by the pressure measuring means is higher than the sampling frequency of the pressure measurement at the normal time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo’s flow rate sensor, pressure sensor, and controller with Sakai’s determining when the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor meets one or more predetermined flow rate criteria, indicating a potential pressure condition in the gas line; repeatedly obtain a pressure measurement of the measure of pressure of the gas passing through the gas line according to a measurement time schedule or interval while the measure of flow rate of the gas passing through the gas line sensed by the flow rate sensor does not indicate a potential pressure condition in the gas line; and when the flow rate of the gas passing through the gas line sensed by the flow rate sensor indicates the potential pressure condition in the gas line, trigger an extra pressure measurement without waiting for a next regular pressure measurement time for at least the reasons that Sakai teaches the utilization of a control unit (23) via reception circuit (24) to measure the propagation of a predetermined frequency to measure the downstream side to the upstream side, which is alternatively repeated at a predetermined timing; e.g., see para. [0035].

Regarding claim 13, Hillo in view of Sakai discloses: The gas meter of claim 11, wherein the controller is configured to output a command when the measure of pressure of the gas passing through the gas meter exceeds a predetermined threshold pressure, wherein the command causes a gas valve in-line with the gas line to close. (Hillo, e.g., see para. [0025] disclosing a predetermined maximum pressure level, wherein in the case of the fluid pressure excess from the predetermined maximum pressure level, the electrical pressure sensor (70) is incited, which actuates a relay to energize electric motor (50) to turn the floating ball and ball valve ( 40) to closed; see also para. [0030] to the universal automated regulator valve (100) comprising ball valve (109), ball valve controller (111) and communications device (106), wherein the communications device (106) is a "Pinoccio device" for controlling the ball valve controller (111)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view of 
Sakai, in further view of Qiu (CN 110220566 A), hereinafter Qiu.

Regarding claim 3, Hillo in view of Sakai discloses: The gas measuring system of claim 2, wherein the flow rate sensor, the pressure sensor and the controller are part of a gas meter, and (Hillo, see fig. 1 and 6-7 disclosing a universal automated regulator valve (20)(100), and para. [0030] disclosing a universal automated regulator valve (100) comprised of a pressure regulator (102) and pressure and flow sensor (104) and communications device (106), wherein the communications device (106) is connected to the pressure and flow sensor ( 104) and the ball valve controller ( 111) and allows for remote monitoring and control of the pressure and flow parameters of the universal automated regulator valve ( 100); examiner notes that given the prior art definition of universal automated regulator valve ( 100), the examiner will treat the universal automated regulator valve as the gas meter).
Hillo in view of Sakai is not relied upon as explicitly disclosing: the gas valve is separately housed from the gas meter.
However, Qiu further discloses: the gas valve is separately housed from the gas meter. (Qiu, e.g., see figure illustrating meter box 14 and meter (4) as distinctly separate from the gas valve ( 6), and pg. 6, lines 1-17 disclosing a self-powered meter box with an intelligent integrated control system and pipeline generator; wherein the meter box comprises the intelligent integrated control module via a sensing device to collect the data of each user flow and pressure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s the flow rate sensor, the pressure sensor and the controller are part of a gas meter with Qiu’s gas valve is separately housed from the gas meter for at least the reasons that Qiu teaches the advantage of utilizing an electromagnetic valve connected with an intelligent integrated control module; e.g., see pg. 4, lines 33-47.

Regarding claim 4, Hillo in view of Sakai, in further view of Qiu is not relied upon as explicitly disclosing: The gas measuring system of claim 3, wherein the controller of the gas meter is configured to send a command to a controller of the gas valve when the measure of pressure of the gas passing through the gas line exceeds a predetermined threshold pressure, wherein the command causes the controller of the gas valve to close the gas valve. 
However, Qiu further discloses: wherein the controller of the gas meter is configured to send a command to a controller of the gas valve when the measure of pressure of the gas passing through the gas line exceeds a predetermined threshold pressure, wherein the command causes the controller of the gas valve to close the gas valve. (Qiu, e.g., see figure to valve (6) and meter (4), and pg. 5, lines 41-49 disclosing when the pressure value greater than a predetermined value, the electromagnetic valve of the manual automatic or remote control closing box, closing the electromagnetic valve of the gas meter inlet and outlet in the list box; see also pg. 6, lines 31-41 disclosing the intelligent integrated control module according to the outdoor vertical pipe pressure collecting module installed in the meter box, capable of intelligent processing the pressure data by embedded programs, the pressure transducer senses the pressure signal automatically or controlled by management platform table box).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Qiu’s controller of the gas meter is configured to send a command to a controller of the gas valve when the measure of pressure of the gas passing through the gas line exceeds a predetermined threshold pressure, wherein the command causes the controller of the gas valve to close the gas valve for at least the reasons that Qiu teaches user safety by also shutting off the valve in the event of an emergency. (Qiu, e.g., see pg. 5, lines 23-39 disclosing an intelligent integrate control module receives parameters such as pressure and valve position and in the instance of a fire can close the gas outlet, cutting leads to gas of the user so as to ensure the safety of the user).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view of Sakai, in 
further view of Sadamu et al. (JP 2016038308 A), hereinafter Sadamu.

Regarding claim 5, Hillo in view of Sakai is not relied upon as explicitly disclosing: The gas measuring system of claim 1, wherein the regular pressure measurement times are spaced apart in time by at least 1 minute. 
However, Sadamu further discloses: wherein the regular pressure measurement times are spaced apart in time by at least 1 minute. (Sadamu, e.g., see pg. 4, lines 14-22 disclosing the pressure determination unit I le periodically measures the gas pressure through the pressure sensor (6) when the gas is not used. The pressure measurement cycle is, for example, 15 minutes).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Sadamu’s regular pressure measurement times are spaced apart in time by at least 1 minute for at least the reasons that Sadamu teaches determining when there is a leak in a line through periodical pressure measurements. (Sadamu, e.g., see pg. 4, lines 6-13 disclosing the outside air temperature changes greatly according to the time zone such as daytime or nighttime. When the gas is not used, the gas pressure in the gas meter (1) also changes according to the change in the outside air temperature. Therefore, it is possible to determine the gas leakage using this pressure fluctuation. When there is no gas leakage, if the outside air temperature rises during the daytime, the gas pressure rises accordingly. However, when there is a gas leakage, the gas pressure does not increase even if the outside air temperature rises, or even if it rises, the rate of increase is smaller than when there is no leakage).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view of Sakai, in 
further view of Slope (Wikipedia Contributors. (2020b, October 29). Slope. Wikipedia. Retrieved April 11, 2022, from https://web.archive.org/web/20201029054835/https://en.wikipedia.org/wiki/Slope), hereinafter Slope.

Regarding claim 6, Hillo in view of Sakai discloses: The gas measuring system of claim 1, wherein the one or more predetermined flow rate criteria comprise a flow rate slope that exceeds a flow rate  threshold value. (Hillo, e.g., see para. [0028] to the flow sensor(74) may be set to a predetermined maximum flow rate, wherein the flow rate is continuously measured by the flow sensor (74), and whenever the flow rate exceeds the predetermined maximum flow rate, the flow sensor (74) is incited).
Hillo in view of Sakai is not relied upon as explicitly disclosing: slope
However, Slope further discloses: slope (Slope, e.g., see pg. 1, lines 8-17 disclosing slope is calculated by finding the ratio of the "vertical change" to the "horizontal change" between (any) two distinct points on a line. Sometimes the ratio is expressed as a quotient ("rise over run"), giving the same number for every two distinct points on the same line. A line that is decreasing has a negative "rise").
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Slope’s slope for at least the reasons that Slope teaches the algebraic benefits for the allowance of very complex construction. (Slope, e.g., see pg. 2, lines 1-11 disclosing the use of differential calculus wherein the use of the curve provides rules giving a formula for the slope of the curve at any point in the middle of the curve and this generalization of the concept of slope allows very complex constructions to be planned and built that go well beyond static structures that are either horizontals or verticals, but can change in time, move in curves, and change depending on the rate of change of other factors. Thereby, the simple idea of slope becomes one of the main basis of the modern world in terms of both technology and the built environment).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view of 
Sakai, in further view of Monkowski et al. (US 2009/0183549 A1), hereinafter Monkowski.

Regarding claim 7, Hillo in view of Sakai discloses: The gas measuring system of claim 1, wherein the one or more predetermined flow rate criteria comprise a flow rate  that exceeds a flow rate  threshold value. (Hillo, e.g., see para. [0028] to the flow sensor (74) may be set to a predetermined maximum flow rate, wherein the flow rate is continuously measured by the flow sensor (74), and whenever the flow rate exceeds the predetermined maximum flow rate, the flow sensor (74) is incited).
Hillo in view of Sakai is not relied upon as explicitly disclosing: magnitude
However, Monkowski further discloses: magnitude (Monkowski, e.g., see para. [0108] disclosing measurement readings could reveal the magnitude of change (drift) in the flow rate from the tested device, over time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Monkowski’s magnitude for at least the reasons that Monkowski teaches a benefit to manual or automatic operation. (Monkowski, e.g., see para. [0069] to one or more steps could be performed with manual or automatic operation, such as the steps of opening/closing valves and taking pressure readings could be conducted automatically according to computer control. Alternatively, more of the various valves could be actuated manually, with the resulting flow rate calculated automatically from the detected pressure drop. Automatic operation of one or more steps could be accomplished based upon instructions stored in a computer readable storage medium).

Regarding claim 8, Hillo in view of Sakai is not relied upon s explicitly disclosing: The gas measuring system of claim 1, wherein after the controller triggers the extra pressure measurement, the controller resumes repeatedly obtaining the pressure measurement of the measure of pressure of the gas passing through the gas line at the regular pressure measurement time schedule or interval. 
However, Monkowski further discloses: wherein after the controller triggers the extra pressure measurement, the controller resumes repeatedly obtaining the pressure measurement of the measure of pressure of the gas passing through the gas line at the regular pressure measurement time schedule or interval. (Monkowski, e.g., see para. [0124-0126] disclosing several alternate embodiments of the flow chart of fig. 8 in which there remains the capability to undergo yet further pressure drops, one could make multiple measurements during the same process step).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Monkowski’s after the controller triggers the extra pressure measurement, the controller resumes repeatedly obtaining the pressure measurement of the measure of pressure of the gas passing through the gas line at the regular pressure measurement time schedule or interval for at least the reasons that Monkowski teaches the consideration of the compressibility factor at separate pressures. (Monkowski, e.g., see para. [0141-0146] disclosing the compressibility factor at pressure P1, disclosed as Z1, with the equation                         
                            n
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            1
                                        
                                    
                                    R
                                    T
                                
                            
                        
                    . Also disclosed is the compressibility factor at pressure P2, disclosed as Z2, with the equation                        
                             
                            n
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            2
                                        
                                    
                                    V
                                
                                
                                    
                                        
                                            Z
                                        
                                        
                                            2
                                        
                                    
                                    R
                                    T
                                
                            
                        
                    , where                         
                            V
                            =
                            
                                
                                    V
                                
                                
                                    1
                                
                            
                            +
                            
                                
                                    V
                                
                                
                                    2
                                
                            
                        
                    ).

Regarding claim 9, Hillo in view of Sakai is not relied upon as explicitly disclosing: The gas measuring system of claim 1, wherein the controller resets the regular pressure measurement time schedule or interval to begin at the extra pressure measurement. 
However, Monkowski further discloses: wherein the controller resets the regular pressure measurement time schedule or interval to begin at the extra pressure measurement. (Monkowski, e.g., see para. [0125] disclosing after the flow rate measurement is complete, the shut off valve and restrictor of fig. 4A could be used to bring the pressure to the starting point, or the metering valve of fig. 4 could be used to either hold the pressure constant or to slowly raise it).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Monkowski’s controller resets the regular pressure measurement time schedule or interval to begin at the extra pressure measurement. for at least the reasons that Monkowski teaches the advantage of testing the flow rate while the mass flow controller is operating routinely. (Monkowski, e.g., see para. [0154] disclosing testing of flow rate may be performed while the mass flow controller is going about its normal operation. Specifically, because the pressure variations caused by the opening and closing of the valves are controlled to prevent disturbance of the GFC, the GFC is able to maintain its specified flow rate despite the intentionally introduced changes in inlet pressure).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view 
of Sakai, in further view of Hirsch et al. (US 2016/0305677 A1), hereinafter Hirsch.

Regarding claim 10, Hillo in view of Sakai is not relied upon as explicitly disclosing: The gas measuring system of claim 1, wherein the pressure sensor includes a lower power sleep state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power sleep state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas line after which the controller returns the pressure sensor to the lower power sleep state. 
However, Hirsch further discloses: wherein the pressure sensor includes a lower power sleep state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power sleep state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas line after which the controller returns the pressure sensor to the lower power sleep state. (Hirsch, e.g., see figs. 13-14 illustrating a wake, measure and transceiver system (1302), low power mode (1408), and low power mode, start timer (1414), and para. [0058] disclosing the wake, measure and transceiver system(l302) which causes the controller (1002) and pressure sensors to activate from a lower power state to measure data from pressure/temperature sensors, wherein a confirmation data message is received to place the controller (1002) and sensors back into a lower power state. See also para. [0066] disclosing a transceiver can listen for a message from the central controller to activate the transition from low power mode to a high power mode, or other suitable processes can also or alternatively be used; examiner notes that one of ordinary skill would understand that hardware listening for a command to enter low power mode also incorporates the interpretation that the transmission/communication is never transmitted/received and the controller keeps the pressure sensors in a lower power mode).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas measuring system with Hirsch’s pressure sensor includes a lower power sleep state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power sleep state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas line after which the controller returns the pressure sensor to the lower power sleep state. for at least the reasons that Hirsch teaches an improvement of providing a secondary power source for when the long term storage is no longer capable of meeting threshold requirements of a quiescent state. (Hirsch, e.g., see para. [0051] disclosing a short term storage capacitor (1110) to provide energy to controller (1002) and other loads when long term storage capacitor (1108) falls below a threshold, wherein the sys tern falls into a lower state to provide quiescent measurement periods of 10 minutes increments).

	Regarding claim 12, Hillo in view of Sakai is not relied upon as explicitly disclosing: The gas meter of claim 11, wherein the pressure sensor includes a lower power state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas meter after which the controller returns the pressure sensor to the lower power state.
	However, Hirsch further discloses: wherein the pressure sensor includes a lower power state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas meter after which the controller returns the pressure sensor to the lower power state. (Hirsch, e.g., see figs. 13-14 illustrating a wake, measure and transceiver system (1302), low power mode (1408), and low power mode, start timer (1414), and para. [0058] disclosing the wake, measure and transceiver system(l302) which causes the controller (1002) and pressure sensors to activate from a lower power state to measure data from pressure/temperature sensors, wherein a confirmation data message is received to place the controller (1002) and sensors back into a lower power state. See also para. [0066] disclosing a transceiver can listen for a message from the central controller to activate the transition from low power mode to a high power mode, or other suitable processes can also or alternatively be used; examiner notes that one of ordinary skill would understand that hardware listening for a command to enter low power mode also incorporates the interpretation that the transmission/communication is never transmitted/received and the controller keeps the pressure sensors in a lower power mode).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas meter with Hirsch’s pressure sensor includes a lower power sleep state and a higher power measurement state, and wherein the controller is configured to maintain the pressure sensor in the lower power sleep state between the regular pressure measurement times except when the extra pressure measurement is triggered at which time the controller places the pressure sensor in the higher power measurement state to sense the measure of pressure of the gas passing through the gas line after which the controller returns the pressure sensor to the lower power sleep state. for at least the reasons that Hirsch teaches an improvement of providing a secondary power source for when the long term storage is no longer capable of meeting threshold requirements of a quiescent state. (Hirsch, e.g., see para. [0051] disclosing a short term storage capacitor (1110) to provide energy to controller (1002) and other loads when long term storage capacitor (1108) falls below a threshold, wherein the sys tern falls into a lower state to provide quiescent measurement periods of 10 minutes increments).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hillo in view of Sakai, 
in further view of Slope, in further view of Monkowski.

	Regarding claim 14, Hillo in view of Sakai discloses: The gas meter of claim 11, wherein the one or more predetermined flow rate criteria comprise one or more of a flow rate  that exceeds a flow rate slope threshold value and a flow rate  that exceeds a flow rate magnitude threshold value. (Hillo, e.g., see para. [0028] to the flow sensor(74) may be set to a predetermined maximum flow rate, wherein the flow rate is continuously measured by the flow sensor (74), and whenever the flow rate exceeds the predetermined maximum flow rate, the flow sensor (74) is incited).
	Hillo in view of Sakai is not relied upon as explicitly disclosing: slope
	However, Slope further discloses: slope (Slope, e.g., see pg. 1, lines 8-17 disclosing slope is calculated by finding the ratio of the "vertical change" to the "horizontal change" between (any) two distinct points on a line. Sometimes the ratio is expressed as a quotient ("rise over run"), giving the same number for every two distinct points on the same line. A line that is decreasing has a negative "rise").
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai’s gas meter with Slope’s slope for at least the reasons that Slope teaches the algebraic benefits for the allowance of very complex construction. (Slope, e.g., see pg. 2, lines 1-11 disclosing the use of differential calculus wherein the use of the curve provides rules giving a formula for the slope of the curve at any point in the middle of the curve and this generalization of the concept of slope allows very complex constructions to be planned and built that go well beyond static structures that are either horizontals or verticals, but can change in time, move in curves, and change depending on the rate of change of other factors. Thereby, the simple idea of slope becomes one of the main basis of the modern world in terms of both technology and the built environment).
Hillo in view of Sakai, in further view of Slope is not relied upon as explicitly disclosing: magnitude
However, Monkowski further discloses: magnitude (Monkowski, e.g., see para. [0108] disclosing measurement readings could reveal the magnitude of change (drift) in the flow rate from the tested device, over time).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Hillo in view of Sakai, in further view of Slope’s gas meter with Monkowski’s magnitude for at least the reasons that Monkowski teaches a benefit to manual or automatic operation. (Monkowski, e.g., see para. [0069] to one or more steps could be performed with manual or automatic operation, such as the steps of opening/closing valves and taking pressure readings could be conducted automatically according to computer control. Alternatively, more of the various valves could be actuated manually, with the resulting flow rate calculated automatically from the detected pressure drop. Automatic operation of one or more steps could be accomplished based upon instructions stored in a computer readable storage medium).
	
	Allowable Subject Matter

Claims 15-20 are allowed.

Regarding claim 15, the prior art of record as considered and understood by the examiner does 
not teach or fairly suggest:
	when the value related to the flow rate of the gas flow does not satisfy the one or more flow rate criteria, indicating the potential pressure condition, activate the pressure sensor to the higher power measurement state from the lower power sleep state without waiting for a next regular pressure measurement time and determine a value related to the pressure of the gas flow taken in combination with the other limitations of claim 15.
	Claims 16-20 are allowed by virtue of their dependence from claim 15.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from 
the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 6,343,617 B1 to Tinsley et al. relates to a system and method of operation of a digital mass flow controller.
US 5,677,480 A to Liyanage et al. relates to a method and system for assessing the operating condition of a pressure regulator in a corrosive gas distribution system.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863